 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   CAL_STAR PRODUCTION, INC., a                Case No.: 2:18-cv-04490-JAK-E
     California corporation,
12                                               ORDER RE JOINT STIPULATION
                         Plaintiff,              FOR DISMISSAL OF ACTION
13
            vs.                                  JS-6
14
     FENCEPOST PRODUCTIONS, INC.,
15   a Kansas corporation; NPB
     COMPANY, INC., a Kansas
16   corporation; OLD DOMINION
     APPAREL, a business entity, form
17   unknown; ODA WEST, an apparent
     dba operating in California; and DOES
18   1-10, inclusive,
19                       Defendants.
20
           Pursuant to the Parties’ Joint Stipulation for Dismissal of Action (the
21
     “Stipulation”) and Good Cause Appearing, the Court hereby APPROVES
22
     the Stipulation as follows:
23
           (1)    all claims or causes of action asserted by Plaintiff Cal-Star
24
     Production, Inc. in its First Amended Complaint (Dkt. No. 54) in the above
25
     entitled action (“Action”) are hereby dismissed with prejudice;
26
           (2)    all counterclaims or causes of action asserted by Defendant
27
     Fencepost Productions, Inc. in its Counterclaims of Defendant Fencepost
28
 1   Productions, Inc. (Dkt. No. 7) in the Action are hereby dismissed with
 2   prejudice;
 3         (3)    all claims or causes of action asserted by Defendant Fencepost
 4   Production, Inc. in its Third Party Complaint of Fencepost Productions, Inc.
 5   (Dkt. No. 8) in the Action are hereby dismissed with prejudice;
 6         (4)    each Party is to bear its own attorneys’ fees and costs;
 7         (5)    each Party waives its right to appeal from this Order;
 8         (6)    all hearings, appearances or other deadlines in the Action are
 9   hereby advanced and vacated;
10         (7)    this Court shall retain jurisdiction to enforce the terms of the
11   Settlement Agreement and Mutual Release dated July 22, 2019 entered into
12   by the Parties; and
13         (8)    the Clerk of the Court is directed to close this case.
14
           IT IS SO ORDERED.
15

16
     Dated: July 30, 2019             __________________________________
17
                                      JOHN A. KRONSTADT
18                                    UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
